UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4482


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BARTON JOSEPH ADAMS,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cr-00077-JPB-JES-1)


Submitted:   July 19, 2011                 Decided:   August 2, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Scott Charlton Brown, Wheeling, West Virginia, for Appellant.
Alan McGonigal, Assistant United States Attorney, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Barton         Joseph    Adams     seeks      to     appeal    the    district

court’s April 15, 2011 order denying his motions to vacate the

district court’s November 21, 2008 protective and repatriation

order, as modified on December 9, 2008, and the court’s March

20, 2009 order holding him in civil contempt.                          The jurisdiction

of this court to review orders originating in the district court

is    limited        to    final        decisions      and      certain,        specified,

interlocutory and collateral orders.                          See 28 U.S.C. §§ 1291,

1292 (2006); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541, 545-47 (1949).              The district court’s order is neither a

final order nor an appealable interlocutory or collateral order.

Additionally, because the district court’s April 15 order is not

a    release    or    detention         order,    it     is    not   appealable      under

18 U.S.C. § 3145(c) (2006).

           Accordingly,            we    dismiss       the     appeal     for    lack   of

jurisdiction.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court      and     argument      would    not    aid     the    decisional

process.

                                                                                 DISMISSED




                                             2